EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A dispensing assembly, comprising:
a case including at least one aperture;
a superior component including the at least one aperture:
an inferior component non-rotatably connected to the superior component, the inferior component including:
a first surface:
a first plurality of teeth extending from the first surface: and,
a first hole; and,
a cavity formed between the superior component and inferior component: a drive gear operatively arranged to engage the case, wherein the drive gear comprises a second plurality of teeth operatively arranged to engage the first plurality of teeth;

an electronics assembly, including:
a motor engaged with the drive gear; and, a housing operatively arranged to engage the tablet disc; wherein;
the drive gear, the tablet disc, and the electronics assembly are arranged within the cavity; and,
the motor is arranged to rotate the electronics assembly and the tablet disc with respect to the case to align the plurality of compartments with the at least one aperture…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 21 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A dispensing assembly, comprising:
a case including:
a superior component including at least one aperture;
an inferior component non-rotatably connected to the superior component, the inferior component comprising a first surface, a first plurality of teeth extending from the 
a drive gear operatively arranged to engage the case;
a tablet disc rotatably arranged in the case and including a plurality of compartments; and,
an electronics assembly, including:
a motor engaged with the drive gear; and, a housing operatively arranged to engage the tablet disc; wherein;
the motor is arranged to rotate the electronics assembly and the tablet disc with respect to the case to align the plurality of compartments with the at least one aperture; and,
the drive gear, the tablet disc, and the electronics assembly are arranged within the cavity…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.